                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


TONYA BELL,                                  )        CASE NO. 1:19cv1368
                                             )
                     Plaintiff,              )
                                             )
                     v.                      )        MAGISTRATE JUDGE
                                             )        JONATHAN D. GREENBERG
ANDREW SAUL,                                 )
Commissioner of Social Security,             )
                                             )
                     Defendant.              )        JUDGMENT ENTRY



       Consistent with the Memorandum Opinion and Order of this Court also filed on February

5, 2020, the Commissioner’s final decision is AFFIRMED.


       IT IS SO ORDERED.

                                                 s/ Jonathan D. Greenberg
                                                 U.S. Magistrate Judge
Date: February 5, 2020
